Citation Nr: 9919519	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for seizure disorder, 
to include as secondary to the service connected post 
traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability evaluation for the 
residuals of a laceration of the left upper arm, currently 
evaluated as 0 percent disabling.

3.  Determination of proper initial rating for PTSD. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had active service from 
April 1970 to January 1972.

In addition, as the Board finds that further development is 
necessary with respect to the issue of determination of 
proper initial rating for PTSD, that issue will be addressed 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is competent medical evidence that indicates the 
veteran's seizure disorder is related to his service 
connected PTSD.

2.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

3.  The veteran's residuals of a laceration of the left upper 
arm are not manifested by more than slight injury to Muscle 
Group V.


CONCLUSIONS OF LAW

1.  The veteran's seizure disorder has been aggravated by the 
veteran's service connected PTSD.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  The schedular criteria for a rating, in excess of 0 
percent, for the residuals of a laceration of the left upper 
arm have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.59, 4.73, Diagnostic Code 
5305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran's claim of service 
connection for seizure disorder, to include as secondary to 
PTSD, is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  Additionally, his claim that his service-
connected residuals of a laceration of the left upper arm 
have become more severe is well grounded; he asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
also satisfied that sufficient relevant facts have been 
properly and sufficiently developed, and thus, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

I.  Service Connection for Seizure Disorder to Include
as Secondary to the Service Connected PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, disabilities which are found to be proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310 (1998).  
As well, pursuant to Section 1110 and Section 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensable for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also, Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, the veteran contends his seizure disorder began 
during his service, but was then diagnosed/treated as 
headaches.  Furthermore, he contends that his seizure 
disorder is related to his service connected PTSD.  In this 
regard, the Board notes that his service medical records are 
negative for any complaints of or treatment for seizures.  
However, a letter from Kelton Oliver, M.D. received January 
1998 indicates that he had seen the veteran for two episodes 
of seizure flurries which coincided with periods of increased 
stress and reported increase in PTSD symptomatology.  In this 
letter, Dr. Oliver further notes that it was likely that an 
exacerbation of the veteran's PTSD served as a trigger for 
his seizure flurries, although it was difficult, if not 
impossible, to be sure.  Nevertheless, he notes he was 
convinced that the veteran's PTSD was an exacerbating factor 
for his seizures.  In addition, a March 1998 VA epilepsy and 
narcolepsy examination report indicates the veteran's 
seizures were initially caused by head trauma and that stress 
was not the cause of his seizures, but could be an 
exacerbating factor, particularly if he was sleep deprived.

After a review of the evidence of record, the Board finds the 
veteran has submitted evidence showing that his current 
seizure disorder is related to his service connected PTSD.  
Specifically, the Board finds that the record contains 
medical evidence showing that the exacerbation of the 
veteran's seizure disorder is proximately due to or the 
result of his service-connected PTSD.  As such, the veteran 
should be compensated for the degree of exacerbation caused 
by his service connected PTSD.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc); see also, Tobin v. Derwinski, 
2 Vet. App. 34 (1991).  Thus, the claim of service connection 
for seizure disorder, to include as secondary to the service 
connected PTSD, is granted to this extent.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.102, 3.303.

II.  Entitlement to an Increased Disability Evaluation
for the Residuals of a Laceration of the Left Upper Arm.

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1. Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, 
if two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In this case, in an October 1981 rating decision, the RO 
awarded the veteran service connection and a 0 percent 
disability evaluation for the residuals of a laceration of 
the left upper arm, under Diagnostic Code 5305, effective 
July 1981.  At present, as the veteran believes such 
disability is more severe than currently evaluated, this 
claim is before the Board for appellate review pursuant to a 
claim for an increased evaluation dating back to February 
1997.

With respect to the evidence of record, the record includes a 
May 1997 VA general examination report which indicates the 
veteran reported a burning pain in the left arm when holding 
it down to the side, as well as that the vein in his left 
forearm was larger than in the right forearm.  He examiner 
also noted that the veteran did not report a history of 
neurological deficit such as weakness or numbness in the hand 
or arm.  Upon examination, he presented a 15 by 1 centimeter 
longitudinal scar on the lateral aspect of the left upper 
extremity, extending across the elbow from the mid-upper arm 
to the mid-forearm.  The scar was perceived as very tight 
when the elbow was fully extended; however, full extension 
and full flexion were possible.  The left upper extremity was 
otherwise normal in strength, dexterity and muscle mass, as 
well as with respect to deep tendon reflexes and sensation.  
The veteran was diagnosed with status post laceration of the 
left upper extremity with residual scar, but without residual 
neurological or vascular deficit. 

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to muscle injuries has been changed.  See 
61 Fed. Reg. 30235 (June 3, 1997), effective July 3, 1997, 
(codified at 38 C.F.R. § 4.73).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
after reviewing the regulations in effect at the time of the 
veteran's claim and the changes effective July 3, 1997, the 
Board finds that the July 3, 1997 amendments did not 
substantially change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria.  As such, the Board finds there is no 
need to remand the veteran's claim to the RO for further 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306).  See 38 C.F.R. § 
4.55(b) (1998).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25. 
See 38 C.F.R. § 4.55(f) (1998).  As well, a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injury affects 
entirely different functions.  38 C.F.R. § 4.55(a) (1998).

Pursuant to Diagnostic Code 5305, a moderate impairment of 
the dominant muscles of Group V warrants a 10 percent 
disability evaluation, while a moderately severe impairment 
of the dominant muscles of Group V warrants a 30 percent 
disability evaluation. The muscles of Group V encompass the 
flexor muscles of the elbow, i.e., the biceps, brachialis, 
and brachioradialis. The functions affected are elbow 
supination and flexion of the elbow.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5305.

Objective findings which support a moderate disability rating 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Objective findings which support a moderately severe 
disability rating include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups, indications of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side; or tests of strength and endurance which demonstrate 
positive evidence of impairment when compared with the sound 
side.  See 38 C.F.R. § 4.56(d) (1998).

After a review of the evidence, the Board finds the veteran 
presents a 15 by 1 centimeter longitudinal scar on the 
lateral aspect of the left upper extremity, extending across 
the elbow from the mid-upper arm to the mid-forearm, which is 
perceived as very tight when the elbow is fully extended.  
However, he is able to fully extend and flex his arm, and his 
left upper extremity is otherwise normal in strength, 
dexterity, muscle mass, and deep tendon reflexes and 
sensation.  He does not present evidence of residual 
neurological or vascular deficit of the left upper extremity.  
As such, the veteran's present symptomatology more nearly 
approximates the criteria for a 0 percent rating for slight 
impairment of the muscles of Group V, and his service-
connected residuals of a laceration of the left upper arm are 
properly rated as 0 percent disabling under Diagnostic Code 
5305.  See 38 C.F.R. § 4.73, Diagnostic Code 5305.

In this regard, the Board notes that, while the veteran has 
complained of burning pain in his left upper extremity, the 
evidence does not show he has any atrophy of the muscles in 
comparison to the muscles of the right upper extremity, or 
pain which limits the functional ability of the left upper 
extremity.  As such, an increased disability evaluation in 
excess of 0 percent under Diagnostic Code 5305 is not 
warranted in this case.  See 38 C.F.R. §§ 4.40, 4.45, 
4.56(d)(3)(iii) (1998).  Additionally, the Board notes that 
the evidence specifically indicates the veteran's left upper 
extremity does not present evidence of residual neurological 
or vascular deficit.  Therefore, an increased disability 
evaluation, beyond the current 0 percent rating, is not 
warranted on this basis.  See 38 C.F.R. § 4.55(a) (1998).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
the veteran has not shown that his service connected left 
upper extremity disability has caused him marked interference 
with employment, to necessitate frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for seizure disorder, to include as 
secondary to the service connected post traumatic stress 
disorder, is granted.

An increased disability evaluation, in excess of 0 percent, 
for the residuals of a laceration of the left upper arm is 
denied.


REMAND

With respect to the issue of determination of proper initial 
rating for PTSD, in a July 1997 rating decision, the RO 
awarded the veteran service connection and a 30 percent 
disability evaluation for PTSD under Diagnostic Code 9411, 
effective March 21, 1997.  At present, as the veteran has 
expressed disagreement with the initial rating assigned to 
his PTSD, the veteran's claim is before the Board for 
appellate review.  

Currently, the Board notes that the veteran is contending 
that he is unable to obtain and retain employment due to his 
PTSD, and thus, that he is entitled to a 100 percent 
disability evaluation.  In this regard, the Board notes that, 
in the July 1997 rating decision, the veteran was also 
awarded entitlement to nonservice connected pension, and was 
found to be unable to secure and follow a substantial gainful 
employment due to disability. 

Additionally, the Board notes that the record includes a May 
1997 VA PTSD examination report indicating the veteran had a 
very complicated diagnostic picture as he had multiple 
psychopathology, including features suggestive of PTSD, 
continuous drug and alcohol dependence, mood disorder 
secondary to substance abuse, and antisocial personality 
disorder.  As well, a March 1998 VA PTSD examination report 
notes the veteran had diagnoses of PTSD and psychosis by 
history, not otherwise specified, and was assigned a global 
assessment of functioning (GAF) score of 40, which equates to 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).

With respect to the criteria utilized to evaluate PTSD, the 
schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  Under the schedular criteria, a 
30 percent schedular evaluation for mental disorders, 
including PTSD, contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

A 50 percent schedular evaluation for mental disorders, 
including PTSD, contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

Upon a preliminary review of the veteran's claim, the Board 
finds that, while the evidence of record shows the veteran 
underwent psychological evaluations in May 1997 and March 
1998, the findings of these evaluations are inadequate for 
purposes of assessing the severity of the veteran's PTSD.  
These evaluations fail to contain language which would allow 
an evaluation of the current level of severity of the 
veteran's PTSD, while excluding his other nonservice 
connected psychiatric diagnoses and symptomatology.  
Additionally, these evaluations do not accurately explain to 
what extent his current unemployability is related to his 
PTSD, as opposed to his other nonservice connected 
psychiatric disorders.  In light of the foregoing, the Board 
believes that a more comprehensive VA psychiatric examination 
is necessary to readjudicate fairly the veteran's claim for 
an increased disability evaluation for PTSD.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain the nature and severity of his 
PTSD.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the psychiatrist should be 
accomplished.  The psychiatrist should 
review all pertinent records in the 
veteran's claims file, and a copy of 
this REMAND prior to the examination.  
Following a thorough evaluation, he or 
she should offer an opinion, if 
possible, regarding the degree of 
functional impairment caused by the 
veteran's PTSD.  As well, he or she 
should attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The psychiatrist 
should include in the diagnostic 
formulation an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
describing the level of functional 
impairment specifically caused by the 
veteran's diagnosis of PTSD.  The 
examiner should provide an explanation 
for any findings made with respect to 
the assigned GAF score.  Furthermore, 
the examiner is requested to offer an 
opinion regarding the effect that the 
veteran's PTSD has on his employability.  
The complete rationale on which the 
psychiatrist's opinion is based should 
be provided.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims file 
must be made available to the 
psychiatrist for review before and 
during the examination.

2.  Following completion of the above, 
the RO should determine whether the VA 
examination reports comply with the 
previously stated instructions.  If not, 
immediate corrective action should be 
taken.

3.  The RO should re-evaluate the 
veteran's PTSD on the basis of all of 
the evidence of record and in accordance 
with all applicable laws, regulations, 
and case law.  If, after readjudication 
of the issue of entitlement to an 
increased disability evaluation for PTSD 
in excess of 30 percent, the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case which includes all applicable 
laws and regulations not previously 
provided to the veteran.  Subsequent to 
the issuance of this supplemental 
statement of the case, the veteran 
should be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this REMAND is to both obtain additional 
information and to accord the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


